Citation Nr: 0948767	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material has been received sufficient to 
reopen the claim of entitlement to service connection for a 
low back disorder.  

2.  Entitlement to service connection for bilateral 
sciatica/radiculopathy of the lower extremities, claimed as a 
bilateral hip and leg disorder, to include as secondary to 
service-connected disability.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depressive disorder, 
to include as secondary to service-connected disability.  

4.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for numbness of the left arm.  

5.  Entitlement to special monthly pension.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to October 
1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Huntington, 
West Virginia, VA Regional Office (RO).  

The Veteran was afforded a personal hearing at the RO in May 
2008.  In addition, he testified before the undersigned 
Veterans Law Judge at a travel Board hearing in August 2009.  
A transcript of each of the hearings has been associated with 
the claims file. 

The issues of entitlement to service connection for bilateral 
sciatica/radiculopathy of the lower extremities, claimed as a 
bilateral hip and leg disorder, to include as secondary to 
service-connected disability, and entitlement to service 
connection for an acquired psychiatric disorder, to include 
major depressive disorder and to include as secondary to 
service-connected disability being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the Department 
of Veterans Affairs RO.  The issues of entitlement to special 
monthly pension and a TDIU are deferred pending the 
development identified in the remand. 


FINDINGS OF FACT

1.  The application to reopen the claim of entitlement to 
service connection for a back disorder was denied in an 
October 1999 rating decision.  The Veteran did not file a 
notice of disagreement and that decision is final.

2.  The evidence added to the record since the October 1999 
rating decision in regard to a back disorder is cumulative or 
redundant and does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  

3.  Left arm numbness is not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part.


CONCLUSIONS OF LAW

1.  The October 1999 rating decision, which denied reopening 
the claim of entitlement to service connection for a back 
disorder, is final.  Evidence submitted since that decision 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 20.1103 (2009).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for left arm numbness is not established. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  The July 
2005 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini, 18 Vet. App. at 120.  

In addition, as this case involves new and material evidence, 
the Board notes that the VCAA notification satisfied the 
directives of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
Kent, the Court clarified VA's duty to notify in the context 
of claims to reopen.  With respect to such claims, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the claimant on 
July 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the claimant was 
informed about what evidence is necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  

The veteran was provided adequate notice with respect to his 
claim for compensation under 38 U.S.C.A. § 1151 by letter 
dated in June 2006.

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in January 2006 July 2008.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the new and material 
evidence has not been presented sufficient to reopen the 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105. See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2009).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Analysis

Initially, the Board notes that service connection for a 
congenital defect of the lower back, spondylolysis at L5, 
bilaterally, was originally denied by the AOJ in a January 
1980 rating decision.  Thereafter, the AOJ denied reopening 
the claim on several occasions, and a January 1987 rating 
decision reflects the AOJ's determination that new and 
material evidence sufficient to reopen the claim had not been 
received, noting that the degenerative changes in the lumbar 
spine identified in a January 1986 private report were not 
shown during service or within the initial post-service year, 
and that no x-ray evidence of a congenital defect in the 
lower back was reported on VA examination in November 1986.  

In addition, in a September 1987 decision, the Board reviewed 
the claim on the merits and denied service connection for a 
back disability.  In making the determination, the Board 
considered the record, to include the November 1986 VA 
examination report in which back symptoms, to include a 
possible L-4 disc protrusion, were noted to be "service 
connected," an October 1984 private record noting an on-the-
job back injury noted to have been caused by weakness as a 
result of a prior injury in August 1966, and a July 1976 VA 
record noting back pain of unknown etiology.  The Board 
concluded that the Veteran's in-service back complaints were 
acute and transitory, that arthritis and degenerative disc 
disease were not shown during service or within the initial 
post-service year and that lumbar spine arthritis and 
degenerative disc disease were unrelated to service.  The 
Board decision notes the absence of superimposed injury and 
increase in severity in association with the congenital 
spondylolysis at L5. 

Since the last prior final denial in October 1999 denial, in 
April 2005, the Veteran applied to reopen the claim in regard 
to service connection for a back disorder.  At the time of 
the last prior final denial in October 1999, the evidence 
included the service treatment records, post-service 
treatment records and the Veteran's statements.  The evidence 
was reviewed and the AOJ denied the application to reopen the 
claim.  The Veteran did not file a notice of disagreement and 
that decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108. 

The evidence does not establish that a back disorder was 
incurred or aggravated as a result of in-service disease or 
injury.  The July 2008 VA examiner stated that it was less 
than likely (less than 50 percent probability) that a 
congenital back defect was materially or permanently worsened 
during active duty, the competent evidence does not establish 
arthritis during service or within one year of separation and 
as noted by the July 2008 VA examiner, the competent and 
probative evidence does not establish a chronic back 
disability between 1967 and 1976.  The July 2008 VA opinion, 
although new, does not raise a reasonable possibility of 
substantiating the claim.  

The Board notes that the Veteran is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board further notes that in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit 
stated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Instead, under 
section 1154(a) lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish 
a medical diagnosis or nexus.  This does not mean, however, 
that lay evidence is always sufficient to identify a medical 
diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

In this case, the issue is one whether new and material 
evidence has been submitted and lay assertions of medical 
causation cannot serve as the predicate to reopen a claim for 
compensation benefits.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the Veteran's statements in regard to nexus do 
not constitute new and material evidence raising a reasonable 
possibility of substantiating the claim.  

To the extent that it was asserted at the hearing that a 
favorable nexus opinion in regard to a back disorder would 
have issued at the time of the January 2006 VA examination 
but for the fact that the Veteran failed to report for the 
scheduled x-ray examinations of the lumbar spine, Transcript 
at 3 (2009), the Board notes that the AOJ's request in 
January 2006 pertained to an opinion as to the existence 
and/or etiology of any diagnosis of a bilateral leg disorder, 
not the back.  Thus, while x-ray of lumbar spine was 
scheduled, such was for the purpose of rendering an opinion 
in regard to the lower extremities as evidenced by the 
examiner's notation as follows:

It is likely that the leg condition claimed 
is related to/secondary to the lumbar spine 
but the veteran did not have his xrays and I 
have not been able to reach him by phone.  A 
diagnosis and opinion can not be offered at 
this time due to lack of xrays.  There are 
numerous notations for treatment of back pain 
in the c-file but I need xrays to make a 
diagnosis.

The January 2006 VA examination report does not contain an 
opinion in regard to the etiology of the Veteran's current 
back disorder and one was not requested.  Thus, any assertion 
as to the adequacy of the January 2006 VA opinion as it 
pertains to the back is misguided as VA did not undertake 
obtaining an opinion in regard to the back in association 
with the January 2006 VA examination.  See  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The Board notes 
that the claim in association with the bilateral leg/hip 
disorder is the subject of the remand below.  

In addition, while it was noted at the hearing that the 
Veteran had had some x-ray examinations and magnetic 
resonance imaging (MRI) since the January 2006 VA 
examination, Transcript at 3 (2009), no information was 
provided as to when or where the diagnostic testing was 
accomplished, and the Board notes that an October 2005 VA MRI 
report pertains to the cervical spine.  Regardless, the fact 
that the Veteran has a back disorder, to include a congenital 
defect and/or degenerative disc disease and arthritis of the 
lumbar spine had been established at the time of the last 
prior final denial.  The evidentiary defect in this case is a 
lack of competent evidence relating a back disorder to 
service (incurrence or aggravation).  

In addition, the Board notes that while the Veteran testified 
to being in receipt of Security Administration (SSA) 
disability benefits due to a back disorder, Transcript at 10 
(2008), a May 2008 statement from the SSA notes that the 
Veteran has been in receipt of SSA disability benefits due to 
a mood disorder since 1996.  As noted, the issue in this case 
is whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder, and while the records upon 
which the SSA determination was based have not been 
associated with the claims file, the Veteran has been 
afforded a VA examination and VA and private treatment 
records have been associated with the claims file, and the 
July 2008 VA opinion specifically states that a back disorder 
was neither aggravated nor incurred as a result of service.  
Further development would be an exercise in futility and a 
waste of limited government resources.

At the time of the last prior final denial, the evidence 
showed in-service complaints and findings in regard to the 
lumbar spine and post-service diagnoses of a back disorder, 
to include lumbar spine degenerative disc disease and 
arthritis.  Then and now, however, there is no competent 
evidence establishing a relationship (incurrence or 
aggravation) between the in-service findings and a current 
back disorder/defect.  Stated differently, the evidence added 
to the record does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a back disorder under any theory of entitlement.  

The Board notes that even if the claim was considered on the 
merits, a finding in favor of service connection would not be 
warranted under any theory of entitlement.  In that regard, 
there is clear and unmistakable evidence that a congenital 
back disorder existed prior to service entrance and clear and 
unmistakable evidence that the preexisting congenital back 
disorder was not aggravated in service, rebutting the 
presumption of soundness at service entrance, and thus, 
establishing no aggravation of congenital spondylolysis at 
L5.  The July 2008 opinion specifically states that the 
Veteran's congenital back defect was not materially or 
permanently worsened during active duty, and at separation in 
August 1967 neurologic examination was normal and the Veteran 
denied back pain.  

In addition, a September 1967 record notes that while there 
was pain to light palpation with extension, the Veteran 
walked with a normal gait and it was concluded that the 
symptoms were largely functional.  The July 2008 VA examiner 
reported no evidence of back pain or any chronic back 
disorder between 1967 and 1976, findings consistent with the 
Veteran's testimony.  Transcript at 22 (2009).  A significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim and weighs against a claim.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

To the extent that a February 1987 VA treatment record notes 
a history of a back injury in 1966 during service and trouble 
with his back since then, a mere transcription of lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The Board notes 
that an examiner's opinion cannot be rejected solely because 
it is based upon a history supplied by the claimant.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  
Moreover, the Court has held that a claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a strict requirement for private medical 
opinions, and that a private medical opinion may not be 
discounted solely because the opining clinician did not 
describe review of the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  The critical question is 
whether the medical opinion is credible in light of all the 
evidence.  In fact, the Board may reject a medical opinion 
that is based on facts provided by the veteran which have 
been found to be inaccurate or because other facts present in 
the record contradict the facts provided by the veteran which 
formed the basis for the opinion.  Coburn v. Nicholson, 19 
Vet. App. 427, 432 (2006) (Board may reject such statements 
of the veteran if rebutted by the overall weight of the 
evidence).  

Even if the claim was considered on the merits, more 
probative value would be afforded to the July 2008 VA 
opinion.  The opinion is adequate, with the examiner having 
reviewed the claims file and having provided a complete 
rationale based on reliable principles.  

In sum, the evidence associated with the claims file since 
the last final denial does not raise a reasonable possibility 
of substantiating the claim and thus, the evidence is not new 
and material and the claim is not reopened.  Consequently, 
the benefits sought on appeal are denied. 



II.  Compensation under the provisions of 38 U.S.C.A. § 1151 

Criteria

Under 38 U.S.C.A. § 1151, benefits for persons disabled by 
treatment or vocational rehabilitation, compensation under 
Chapter 11 shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of Title 38, and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's death 
and VA failed to exercise the degree of care that would be 
expected of a reasonable healthcare provider; or VA furnished 
the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, 
the veteran's representative's informed consent.  38 C.F.R. § 
3.361(d)(1).  Whether the proximate cause of a veteran's 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable healthcare 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable healthcare provider would not have considered to 
be an ordinary risk of the treatment provided.  38 C.F.R. § 
3.361(d)(2).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  In determining that additional disability 
exists, the following considerations will govern: (1) the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury, each body part involved being 
considered separately.  (i) As applied to examinations, the 
physical condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.  (ii) As 
applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  (2) Compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination.  (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358 (2009).
Analysis

The Veteran asserts that he has additional disability in the 
form of numbness in his left arm due to the injection of a 
hepatitis vaccination.  Having reviewed the evidence, the 
Board finds that compensation under the provisions of 38 
U.S.C.A. § 1151 for left arm numbness is not warranted.  

The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  
Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault is not of 
record.  The January 2006 VA examiner stated that there was 
no evidence that a hepatitis vaccine could cause the side 
effect of left arm numbness and no evidence that the 
injection was improperly administered.  Rather, upper 
extremity neuropathy is at least as likely as not secondary 
to degenerative disc disease of the cervical spine, and 
palmar erythema due to a prolonged history of 
alcohol/polysubstance abuse.  The Veteran does not have a 
service-connected cervical spine disability.  In addition, 
the examiner noted that the Veteran allowed the nurse who he 
felt improperly administered the first injection to give him 
the second hepatitis vaccine injection.  

The Board notes that the Veteran is competent to report his 
symptoms.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination in this case.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board further notes that in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit 
stated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Instead, under 
section 1154(a) lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  

In this case, the Board has accorded more probative value to 
the January 2006 VA opinion.  The examiner reviewed the 
claims file and provided a rationale for the opinion based on 
objective findings and reliable principles. 

The Board finds that the preponderance of the evidence is 
against a grant of entitlement to compensation for left arm 
numbness under the provisions of 38 U.S.C.A. § 1151, and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

The evidence added to the claims file in regard to a back 
disorder is not new and material and the claim is not 
reopened. 

Compensation for left arm numbness under the provisions of 38 
U.S.C.A. § 1151 is denied.  

REMAND

Initially, the Board notes that the Veteran does not 
currently have service-connected disability.  If the further 
development requested below results in a finding of service 
connection for any of the claimed disorders on appeal, the 
examiner(s) should provide an opinion in regard to whether 
any of the claimed disorders on appeal are proximately due to 
or the result of any identified disorder related to service.  

The Veteran asserts entitlement to service connection for 
bilateral sciatica/radiculopathy of the lower extremities, 
claimed as a bilateral hip and leg disorder, to include as 
secondary to service-connected disability.  Service treatment 
records note complaints of muscle spasms in the right leg in 
April 1966, complaints of pain in the left leg after 45 
degree straight leg raising in association with lumbosacral 
pain in October 1966, and in December 1966, questionable 
positive straight leg raising was noted.  The October 1966 
record notes that neurologic examination was normal, and the 
August 1967 separation examination report shows that the 
lower extremities were normal and neurologic examination was 
normal.  In addition, records, dated in September 1967, note 
that he walked with a normal gait.  

On VA examination in January 2006, the examiner stated the 
following: 

It is likely that the leg condition claimed 
is related to/secondary to the lumbar spine 
but the veteran did not have his xrays and I 
have not been able to reach him by phone.  A 
diagnosis and opinion can not be offered at 
this time due to lack of xrays.  There are 
numerous notations for treatment of back 
pain in the c-file but I need xrays to make 
a diagnosis.

The Board notes that the Court has held that once VA 
undertakes a duty to provide a medical examination, due 
process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  At the hearing, the Veteran 
provided the reason for his failure to report for the 
scheduled x-ray examination and the Board finds that he 
should be afforded another opportunity for VA examination 
concerning the claimed bilateral leg and hip disorder.  The 
Board notes that a failure to report for a scheduled VA 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655.  

In addition, the Board notes that at the hearing, it was 
stated that the Veteran had had some x-ray examinations and 
magnetic resonance imaging (MRI) since the January 2006 VA 
examination.  Transcript at 3 (2009).  The Board notes that 
these records have not been associated with the claims file.  

The Board notes that a June 2006 VA record notes neuropathy 
in the bilateral lower extremities, and an October 2006 
record notes neuropathy of uncertain etiology.  An August 
2007 record notes a questionable history of nerve damage.  
The Board finds that further development is necessary in 
regard to the claim pertaining to the bilateral lower 
extremities, claimed as a bilateral hip and leg disorder. 

In regard to a service connection for an acquired psychiatric 
disorder, the Board notes that a statement from the Social 
Security Administration (SSA) notes that the Veteran has been 
in receipt of SSA disability benefits due to a mood disorder 
since 1996.  The medical records upon which the determination 
was based have not been associated with the claims file.  

In addition, the Board notes that in association with an 
August 1967 request for a psychiatric evaluation, the 
essential findings were noted to be antisocial personality, 
chronic, moderately severe, as evidenced by school 
difficulty, frequent disciplinary action in service, a lack 
of desire to change his behavior, some drug abuse and a 
history of heavy drinking.  Stress was noted in association 
with in-service duties and a personality disorder was noted 
to have existed prior to service entrance (EPTS).  The Board 
notes that a personality disorder is not a disease within the 
meaning of applicable legislation for compensation purposes. 
38 C.F.R. §§ 3.303(c), 4.9 (2009).  

A September 1995 VA record notes no prior history of 
depression, and the assessment was major depression.  A 
November 1995 record notes possible bipolar disorder, a 
January 1996 record notes dysthymic disorder and an April 
1996 notes worsening depression. 

VA inpatient records, dated from January 1996 to February 
1996, note major depression, and a May 1996 inpatient record 
notes a history of having tried to hang himself and the 
diagnoses entered included depression with adjustment 
disorder, bipolar disorder and unresolved grief reaction.  A 
November 1996 record notes a history of thoughts of suicide 
since 1970 and problems adjusting to a civilian life.  

A January 2006 record notes anxiety and depression, and in 
February 2006, a history of bipolar disorder was noted.  A 
May 2006 record notes depressive disorder, not otherwise 
specified, and bipolar affective disorder with an onset in 
1980.  An August 2006 record notes a history of 
schizophrenia, and a May 2007 record notes depression with 
some hypomania and a history of psychotic behaviors and 
severe polysubstance abuse, all improved and stable. 

In light of the above, the Board finds that further 
development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any SSA records 
pertinent to the Veteran's claims, to 
include any decisions and the medical 
records, upon which any decision was 
based, and particularly VA records.  All 
records obtained should be associated with 
the claims file.

2.  The AOJ should attempt to obtain any 
x-ray examination reports and/or reports 
of MRI relevant to the claim pertaining to 
bilateral sciatica/radiculopathy of the 
lower extremities, claimed as a bilateral 
hip and leg disorder.  All records 
obtained should be associated with the 
claims file.  

3.  The AOJ should schedule the Veteran 
for VA examination to determine the 
existence and etiology of any identified 
bilateral hip and leg disorder.  The AOJ 
should request that the examiner provide 
an opinion as to whether any identified 
bilateral lower extremity 
sciatica/radiculopathy claimed as a 
bilateral hip and leg disorder is related 
to service. 

The AOJ should request that the VA 
examiner express the opinion in terms of 
whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified bilateral lower 
extremity sciatica/radiculopathy claimed 
as a bilateral hip and leg disorder is 
attributable to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

4.  The AOJ should schedule the Veteran 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether any psychiatric 
disorder is related to service. 

The AOJ should request that the VA 
psychiatrist express the opinion in terms 
of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified psychiatric disorder 
is related to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

5. In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 
Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


